       Case 8-07-72816-las               Doc 344        Filed 06/05/19     Entered 06/05/19 09:48:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re
                                                                         Case No.: 8-07-72816-las
Joseph Yerushalmi,
                                                                         Chapter 7
                             Debtor.
-----------------------------------------------------------x

                                 MEMORANDUM DECISION AND ORDER

                                                      Introduction

         The United States of America, on behalf of the Internal Revenue Service (“IRS”),

moved pursuant to 11 U.S.C. § 362(d)(1) for entry of an order vacating the automatic stay

imposed in this chapter 7 case under 11 U.S.C. § 362(a)1 to permit the IRS to commence

proceedings in the United States Tax Court (“Tax Court”) to fix the amount of the debtor’s

alleged income tax liability for tax years 1999 and 2000 [dkt. no. 234]. Debtor opposed that

motion [dkt. no. 238]. The Court heard oral argument on the motion and entered a conditional

order (“Conditional Order”) [dkt. no. 240] granting the IRS relief from the automatic stay. In

sum, the Conditional Order allowed the IRS to litigate the debtor’s alleged income tax

liability before the Tax Court unless debtor filed a complaint against the IRS in this Court or

otherwise challenged the IRS’ proofs of claim within 30 days of the entry of the Conditional

Order. In accordance with the Conditional Order, debtor timely filed an objection to claim

numbers 2, 10 and 17 filed by the IRS (“Claims Objection”) [dkt. no. 241].

         In response to the Claims Objection, the United States moved for the entry of an order

(i) dismissing the Claims Objection or, in the alternative, (ii) (a) modifying the Conditional

Order to remove the provision allowing debtor to commence an adversary proceeding in this




1All statutory references to sections of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., will hereinafter
be referred to as “§ (section number)”.


                                                               1
      Case 8-07-72816-las          Doc 344      Filed 06/05/19       Entered 06/05/19 09:48:03




Court against the IRS or otherwise challenge the IRS’ proofs of claim within 30 days of entry

of the Conditional Order, (b) abstaining from hearing the tax dispute in this Court, and (c)

vacating the automatic stay imposed under § 362(a) to permit the running of the statutory

150-day period (“150-day Period”) under section 6213(f)(1) of the United States Internal

Revenue Code of 1986, as amended, 26 U.S.C. § 1 et seq. (“IRC”)2, during which debtor may

petition the Tax Court for a redetermination of the IRS’ proposed assessment of debtor’s

alleged income tax liability (“Motion to Dismiss Claims Objection”) [dkt. no. 244]. Debtor

opposed that motion [dkt. no. 247], and the United States replied [dkt. no. 249]. Shortly after

the filing of the Motion to Dismiss Claims Objection, the chapter 7 trustee sought approval

of a stipulation between the trustee, on behalf of the debtor’s bankruptcy estate, and the IRS

vacating the automatic stay to permit debtor’s alleged income tax liability to be determined

in the Tax Court [dkt. no. 246]. Debtor opposed the stipulation [dkt. no. 250]. The trustee

subsequently withdrew his application seeking approval of the stipulation.

        In addition to the Motion to Dismiss Claims Objection, the United States separately

moved for entry of an order vacating the automatic stay for cause under § 362(d)(1) to allow

the running of the 150-day Period whether or not this Court abstains from hearing the tax

dispute or decides to hear and determine the tax liability at issue (“Third Stay Relief Motion”)

[dkt. no. 253]. Debtor also opposed that motion [dkt. no. 254].

        Thereafter, the trustee filed a motion objecting to proofs of claim 2, 10 and 17 filed by

the IRS [dkt. 304] and moved for approval of a stipulation between the bankruptcy estate

and the IRS settling the trustee’s claims objection [dkt. no. 318]. The settlement stipulation

provided, inter alia, for the withdrawal of the trustee’ s claims objection, and the joinder by

the trustee in the United States’ motion for relief from the automatic stay to permit the


2 All statutory references to the Internal Revenue Code will be hereinafter be referred to as “IRC § (section

number)”.

                                                     2
      Case 8-07-72816-las            Doc 344       Filed 06/05/19        Entered 06/05/19 09:48:03




running of the 150-day Period. Debtor opposed the trustee’s motion to approve the settlement

stipulation [dkt. no. 325] and the trustee replied [dkt. nos. 326, 328], as did the United States

[dkt no. 327]. After consideration of the parties’ submissions, the Court entered an order

authorizing the trustee to enter into the settlement stipulation with the IRS [dkt. no. 330].

        Currently pending before the Court are the United States’ motion to dismiss debtor’s

objection to the IRS’ proof of claim and its motion for relief from the automatic stay to allow

commencement of the 150-day Period. The Court heard oral argument over several days and

the parties submitted supplemental papers on issues raised at oral argument. The Court has

considered carefully all of the arguments and submissions made by the parties in connection

with the motions. For the following reasons, the Motion to Dismiss Claims Objection is denied

in part and granted in part, and the Third Stay Relief Motion is denied as moot.

                                                  Jurisdiction

        The Court has jurisdiction over this matter under 28 U.S.C. § 1334(b) and the

Standing Order of Reference entered by the United States District Court for the Eastern

District of New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by

Order dated December 5, 2012, effective nunc pro tunc as of June 23, 2011. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (G), and (O) in which final orders or judgment

may be entered by this Court pursuant to 28 U.S.C. § 157(b)(1).

                                  Background and Procedural History3

        a. Bankruptcy Filing by Debtor and Yerushalmi & Associates LLP

        Debtor, a tax attorney in his late seventies, held a 99% interest in the law firm of

Yerushalmi & Associates (“Y&A”). Debtor and Y&A each filed a petition under chapter 11 of




3Familiarity with the facts of this long-running bankruptcy case is presumed. Accordingly, the Court recites only
those facts that are pertinent to the resolution of the pending motions. Unless otherwise noted, the relevant facts
are undisputed.

                                                        3
     Case 8-07-72816-las       Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




the Bankruptcy Code on July 25, 2007. Debtor’s chapter 11 case was converted to a chapter

7 case on October 2, 2007 [dkt. no. 63] and Marc A. Pergament was appointed the chapter 7

trustee of the debtor’s bankruptcy estate [dkt. no. 65]. Y&A’s chapter 11 case was converted

to a chapter 7 case on October 2, 2007 and was closed on May 16, 2017. See bankruptcy case

no. 8-07-72817, dkt. nos. 65, 179.

       b. IRS Proofs of Claim

       On August 23, 2007, the IRS filed a proof of claim in the amount of $16,650 for income

taxes owed for the period ending March 31, 2007 (“Claim No. 2”). Claim No. 2 asserts an

unsecured priority tax claim under § 507(a)(8) in the amount of $15,000, plus prepetition

interest of $1,550, for a total sum of $16,550, and a general unsecured claim of $100 for

penalties, including interest thereon.

       On November 28, 2007, the IRS filed an amended proof of claim in the amount of

$1,425,536.47 (“Claim No. 10”). Claim No. 10 asserted an unsecured priority tax claim under

§ 507(a)(8) in the amount of $1,286,434.27, and a general unsecured claim of $139,102.20 for

penalties and interest. In addition to the $16,500 asserted in Claim No. 2, Claim No. 10

included (1) a tax assessment for the tax period ending March 31, 1999 in the amount of

$587,196, plus prepetition interest of $498,076.76, for a total of $1,085,272.76 and (2) a tax

assessment for the tax period ending March 31, 2000 in the amount of $107,815, plus

prepetition interest of $76,796.51, for a total of $184,611.51.

       On October 4, 2008, the IRS filed an amended proof of claim in the amount of

$1,459,673.32 (“Claim No. 17”). Claim No. 17, now the operative claim asserted by the IRS,

is based on an unsecured priority tax claim under § 507(a)(8) in the sum of $1,319,993.30,

and a general unsecured claim of $139,740.02. Under Claim No. 17, the assessments with

respect to the 1999 and 2000 tax years remain the same but the taxes due with respect to the



                                               4
     Case 8-07-72816-las        Doc 344    Filed 06/05/19    Entered 06/05/19 09:48:03




2007 tax year increased from $15,000 to $49,188.25, and the prepetition interest decreased

from $1,500 to $860.78.

       c. Statutory Notice of Deficiency and Malka Yerushalmi’s Tax Proceeding

       On December 7, 2007, the IRS issued a statutory notice of deficiency to debtor and his

estranged wife, Malka Yerushalmi (“Malka”), for tax years 1999 and 2000 (“Statutory Notice

of Deficiency”). In question are certain net operating losses claimed by debtor and Malka in

their joint tax returns with respect to debtor’s law practice at Y&A. The net operating losses

allegedly arose out of a theft by a family friend who had access to debtor’s office space at Y&A

and debtor’s records and financial information even though the friend was not an employee

of debtor or Y&A.

       Pursuant to IRC § 6213, a taxpayer has 90 days after the IRS mails a statutory notice

of deficiency to file a petition with the Tax Court for a redetermination of the deficiency (the

“90-day Period”). 26 U.S.C. § 6213(a). By statute, no assessment of a deficiency and no levy

or proceeding to collect upon the deficiency shall be instituted or prosecuted until the

statutory notice of deficiency has been mailed and the 90-day Period has expired. 26 U.S.C.

§ 6213(a). If a petition is filed by the taxpayer with the Tax Court within the 90-day Period,

then no assessment of a deficiency and no levy or proceeding can be instituted until the Tax

Court’s decision becomes final. Id.

       The 90-day Period was affected by the commencement of debtor’s bankruptcy case as

the filing of a bankruptcy petition triggers the automatic stay under § 362(a). Relevant here

is § 362(a)(8) which enjoins:

              the commencement or continuation of a proceeding before the
              United States Tax Court . . . concerning a tax liability of a debtor
              that is an individual for a taxable period ending before the date
              of the order for relief under this title.




                                               5
         Case 8-07-72816-las            Doc 344       Filed 06/05/19         Entered 06/05/19 09:48:03




11 U.S.C. § 362(a)(8). Because it is only the taxpayer who may petition the Tax Court for a

redetermination of a deficiency assessment under IRC § 6213(a), § 362(a)(8) essentially bars

an individual debtor from commencing a proceeding before the Tax Court to determine a

prepetition tax liability until the automatic stay is no longer in place under § 362(c)(2)4 or the

stay is lifted under § 362(d).5 As a result of the automatic stay, Congress not only tolled the

number of days left within the 90-day Period at the time of the bankruptcy filing but also

extended the time for a debtor to petition the Tax Court by an additional 60 days after the

automatic stay ends, so as to give a debtor additional time to decide whether to contest the

statutory notice of deficiency by filing a petition with the Tax Court. 26 U.S.C. § 6213(f)(1).6

Thus, where a statutory notice of deficiency is issued during the pendency of a bankruptcy

case, as in the case before this Court, a debtor-taxpayer will have a maximum of 150 days,

i.e., the 150-day Period, after the automatic stay has been modified or terminated to petition

the Tax Court for a redetermination of a deficiency before any assessment, levy or collection

by the IRS may be made.




4 Section 362(c)(2) provides that the automatic stay continues until the earliest of the closing of the case, the
dismissal of the case, or, with respect to an individual chapter 7 debtor, the time a discharge is granted or denied.
11 U.S.C. § 362(c)(2).
5 A pre-BAPCPA case has held that the automatic stay under § 362 is designed to protect the debtor and provide
the debtor with relief from the pressure and harassment by creditors attempting to collect a debt but a debtor’s
decision to proceed in the Tax Court rather than before the Bankruptcy Court is not covered by the stay under
§ 362(a)(8). Thompson v. United States (In re Thompson), 241 B.R. 920, 921 (Bankr. S.D. Ga. 1999). However,
given that only a debtor-taxpayer can file a petition to commence a proceeding before the Tax Court, arguably
§ 362(a)(8) would also stay the debtor from filing a petition with the Tax Court.
6   IRC § 6213(f)(1) provides as follows:

           (f) Coordination with Title 11. –
           (1) Suspension of running of period for filing petition in Title 11 cases. – In any case under Title
           11 of the United States Code, the running of the time prescribed by subsection (a) for filing a
           petition in the Tax Court with respect to any deficiency shall be suspended for the period during
           which the debtor is prohibited by reason of such case from filing a petition in the Tax Court with
           respect to such deficiency, and for 60 days thereafter.



                                                            6
      Case 8-07-72816-las           Doc 344      Filed 06/05/19       Entered 06/05/19 09:48:03




        Since debtor’s bankruptcy filing, the IRS has been stayed from taking any action

outside this Court to levy or collect on the taxes allegedly owed by debtor. The bankruptcy

case has not been dismissed or closed and as a result of an accounting action between the

debtor and his former law partner pending in New York state court, no determination has

been made regarding whether debtor is entitled to a discharge7. In addition, because debtor

has not sought relief from the automatic stay to petition the Tax Court for a redetermination

of the tax assessments made by the IRS, the time for debtor to petition the Tax Court in

response to the Statutory Notice of Deficiency has yet to run.

        Malka, against whom the Statutory Notice of Deficiency was also issued for the same

tax debt allegedly owed by debtor, did not file for bankruptcy relief. Therefore, the 90-day

Period was not tolled vis-a-vis Malka. On March 4, 2008, within the requisite 90-day Period,

Malka commenced an action in Tax Court, Malka Yerushalmi, Petitioner v. Commissioner of

Internal Revenue, Respondent., No. 5520-08 (“Malka Tax Proceeding”). In that action, Malka

seeks innocent spouse relief pursuant to IRC § 6015 claiming that assessments for the tax

years 1999 and 2000 relate mainly to debtor’s deductions for net operating losses arising from

his law practice. Shortly thereafter, debtor filed a Notice of Intervention in the Malka Tax

Proceeding arguing that the automatic stay was in effect by reason of his bankruptcy filing.

The Tax Court amended the caption in the Malka Tax Proceeding to read “Malka Yerushalmi,

Petitioner, and Joseph Yerushalmi, Intervenor v. Commissioner of Internal Revenue,

Respondent.”




7An adversary proceeding commenced by debtor’s former law partner (Amnon Shiboleth) and his former law firm
objecting to debtor’s discharge under § 727 and dischargeability of debt under § 523 has been held in abeyance
pending the outcome of the accounting action. See Adv. Pro. No. 8-08-8037. Counsel for debtor and counsel for
debtor’s former law partner and former law firm have each filed multiple letters reporting on the status of the
accounting action.

                                                      7
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




       On January 26, 2009, Malka and the United States moved in Tax Court to continue

the Malka Tax Proceeding asserting that the Tax Court should first determine the amount

of the deficiency, if any, before addressing the issue of Malka’s eligibility for innocent spouse

relief. The Tax Court agreed and granted the motion on January 20, 2009. Despite this ruling,

the Tax Court could not proceed with a determination of the alleged deficiency because debtor

did not file a petition with the Tax Court for a redetermination of the IRS assessment; he just

moved to intervene.

       From time to time during 2009 and 2010, Malka and the United States renewed their

motion to continue the Malka Tax Proceeding. Each time, debtor opposed asserting that while

he disagrees with the calculations in the Statutory Notice of Deficiency, he is precluded by

the automatic stay under § 362(a)(8) from challenging those assessments in Tax Court.

Although debtor could have sought relief from the automatic stay to petition the Tax Court,

he did not do so. Since 2010, debtor has provided the Tax Court with periodic updates on his

bankruptcy case claiming that he did not foresee it ending any time soon. Thus, because

debtor has been steadfast in his refusal to seek stay relief in this Court and petition the Tax

Court for a redetermination of the challenged assessments, the Malka Tax Proceeding has

been brought to a halt.

       d. The United States’ First Stay Relief Motion

       Given inaction on debtor’s part to seek relief from stay, the United States, acting on

behalf of the IRS, moved for stay relief under § 362(d)(1) to permit the IRS to determine

debtor’s income tax liability for tax years 1999 and 2000 in Tax Court and for the Malka Tax

Proceeding to continue (the “First Stay Relief Motion”) [dkt. no. 210]. Debtor opposed that

motion [dkt. no. 214]. In his opposition, debtor asserted that a tax audit by the IRS was

pending at the time of his bankruptcy filing, and that he and the IRS were attempting to

reach agreement on the outstanding issues before the case would be scheduled for an IRS

                                               8
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




administrative appeal. While debtor did not oppose the lifting of the stay to allow the transfer

of the audit to the IRS administrative appeal, he did take exception to having his alleged

income tax liability determined by the Tax Court. The debtor made clear that this Court was

the preferred choice to resolve his income tax liability. As for the United States’ request to

continue the Malka Tax Proceeding, debtor was not opposed to continuing that proceeding

because he claimed that Malka only requested innocent spouse relief and not redetermination

of the tax deficiencies and penalties set forth in the Statutory Notice of Deficiency, nor did

she raise any defense to the substance of the Statutory Notice of Deficiency. From the debtor’s

viewpoint, the continuance of the Malka Tax Proceeding itself would not determine debtor’s

own tax liability.

       At the hearing on the First Stay Relief Motion, debtor and the United States informed

the Court that the motion was resolved and they subsequently submitted a stipulation (the

“Stay Relief Stipulation”) agreeing that “the automatic stay pursuant to § 362(d) should be

lifted for purposes of permitting the continuation of the Tax Court proceedings in Docket No.

5520-08”. The Court approved the Stay Relief Stipulation [dkt. no. 217]. However, because

Docket No. 5520-08 relates only to the Malka Tax Proceeding, the Stay Relief Stipulation did

not modify the automatic stay to allow debtor to petition the Tax Court for a determination

of his tax liability. In sum, the Stay Relief Stipulation did not affect the Malka Tax Proceeding

because the Tax Court was not, in the first instance, prohibited from proceeding on Malka’s

innocent spouse defense.

       e. The United States’ Second Stay Relief Motion

       Because the Stay Relief Stipulation did not permit the IRS to proceed in Tax Court

for a determination of debtor’s income tax liability, the United States, acting on behalf of the

IRS, filed a second motion seeking stay relief for cause to permit debtor to petition the Tax

Court to allow for a determination in that forum of both his and Malka’s income tax liability

                                               9
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




for tax years 1999 and 2000 (the “Second Stay Relief Motion”) [dkt. no. 234]. In so moving,

the United States anticipates that if debtor petitions the Tax Court, then debtor’s tax case

and the Malka the Tax Proceeding will be consolidated for trial. In the motion, the United

States argued that even though this Court has jurisdiction under § 505 to determine debtor’s

federal income tax liability for the tax years 1999 and 2000, this Court should abstain (i) in

the interest of judicial economy and avoidance of inconsistent rulings by this Court and the

Tax Court, and (ii) because of the Tax Court’s expertise in the handling the complex tax laws

at issue.

       Debtor filed opposition to the Second Stay Relief Motion [dkt. no. 238] asserting that

the motion was filed in violation, and in contravention, of the Stay Relief Stipulation which

settled the United States’ First Stay Relief Motion and limited stay relief only to the Malka

Tax Proceeding. Debtor also claimed that if the tax dispute were litigated in this Court, he is

confident that he will rebut the prima facie validity of the IRS’ proof of claim and, in debtor’s

view, the burden would then shift to the United States to prove that debtor’s loss deductions

were improper. He contrasts this shifting burden of proof with what he perceives would be

the allocation of the burden of proof in Tax Court. Debtor asserts that in Tax Court he bears

the burden of proof as to the validity of his claimed loss deductions.

       The Court heard oral argument on the Second Stay Relief Motion and, after careful

consideration of the parties’ submissions, determined that debtor cannot hide behind the

automatic stay and refuse to address his alleged prepetition income tax liability while the

bankruptcy case lingers. Accordingly, the Court entered the Conditional Order granting the

United States’ Second Stay Relief Motion. As noted above, in sum, the Conditional Order

allowed the IRS to commence proceedings before the Tax Court unless debtor filed a

complaint against the IRS in this Court or otherwise challenged the IRS’ proof of claim within



                                               10
      Case 8-07-72816-las            Doc 344       Filed 06/05/19        Entered 06/05/19 09:48:03




30 days of the entry of the Conditional Order. Debtor timely filed his objection to the IRS’

proof of claim. See Claims Objection [dkt. no. 241].

        f.   The United States’ Motion to Dismiss Claims Objection

        The United States, acting on behalf of the IRS, moved to dismiss the claims objection

[dkt. nos. 244, 245]. In its motion, the United States asserts that only the chapter 7 trustee

has the requisite standing to object to claims in the absence of any surplus in estate funds

that would be distributed to debtor by reason of a successful objection to the IRS’ proof of

claim. In the alternative, the United States argues that this Court should (i) abstain from

determining debtor’s income tax liability in favor of the Tax Court, (ii) remove the provision

in the Conditional Order that allowed debtor to file the Claims Objection, and (iii) lift the

automatic stay to allow the clock to run on the 150-day Period.

        Debtor filed opposition to the Motion to Dismiss Claims Objection [dkt. no. 247]

arguing that both the “so ordered” Stay Relief Stipulation that settled the First Stay Relief

Motion and the Conditional Order are final orders which the United States failed to appeal

or move to reconsider on a timely basis. Debtor also points to the express language of the

Conditional Order and contends that by allowing him to otherwise challenge the IRS’ proof

of claim, this Court tacitly found that it has jurisdiction over his tax liability. As to the issue

of standing to file objections to claims in a chapter 7 bankruptcy case, debtor argues that

because the trustee failed to object to proofs of claim he has abandoned the right to object to

any proofs of claim8. In addition, debtor asserts he has standing to object to proofs of claim

under § 502 because (1) the bankruptcy estate will likely have a surplus once certain claims

are disallowed or reduced and (2) the IRS tax claim may be nondischargeable. Debtor further



8 As noted above, the trustee subsequently filed various objections to proofs of claim, including the IRS’ proof of
claim, and reached a settlement with the IRS whereby he agreed to withdraw his objection to the IRS’ proof of
claim and join the United States’ motion to lift the stay with respect to the 150-day Period and for this Court to
abstain from determining the tax dispute. The settlement agreement was approved by the Court. [dkt. no. 318].

                                                        11
     Case 8-07-72816-las        Doc 344    Filed 06/05/19    Entered 06/05/19 09:48:03




contends that the IRS has not yet completed its audit and that he is entitled to a refund.

Last, but not least, debtor argues that this Court should not abstain because the Tax Court

would, allegedly, be biased in favor of the IRS, and a determination by this Court of the

purported tax liability would be faster.

       The United States replied [dkt. no. 249] arguing that, at minimum, the automatic stay

should be modified to permit the 150-day Period to run. By allowing the 150-day Period to

run, the IRS can make a final assessment of the taxes even if debtor chooses not to proceed

in Tax Court. Although § 362(b)(9)(D) permits a governmental agency to continue making

assessments notwithstanding the imposition of the automatic stay, IRC § 6213 prohibits an

assessment until the taxpayer has an opportunity to petition the Tax Court. While debtor

insists that the stay be lifted only to permit him to continue with an administrative appeal

before the IRS, the United States explains that this option is not possible without first

submitting to the jurisdiction of the Tax Court. The United States claims that if debtor does

not intend to file a petition with the Tax Court, then the 150-day Period should be allowed to

run because there is no reason to continue to hold the IRS’s final assessment at bay, and the

IRS will still be enjoined from any collection activity absent a further modification of the

automatic stay by this Court.

       The United States also disputes that it conceded to having this Court determine

debtor’s tax liability when it entered into the Stay Relief Stipulation resolving the First Stay

Relief Motion. It always has been the intention of the United States that the tax dispute be

heard by the Tax Court. The United States admits that it was mistaken when it thought that

the lifting of the stay to continue the Malka Tax Proceeding would also permit the IRS to

determine debtor’s tax liability for the tax years 1999 and 2000. The United States argues

that while the Court may have exclusive jurisdiction over its own orders, the Court does not

have exclusive jurisdiction over the outstanding tax issues, and the Stay Relief Stipulation

                                              12
     Case 8-07-72816-las       Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




does not preclude the Court from abstaining in favor of the Tax Court. Moreover, the United

States argues that parties cannot, on their own, confer jurisdiction onto a court by agreement.

       As to debtor’s argument on standing to object to claims, the United States asserts that

it is unlikely that the estate will have a surplus given the amount of the claims filed in this

bankruptcy case and the judgment entered in New York state court against debtor and in

favor of his former law partner. As to debtor’s claim of nondischargeability as an alternative

basis for standing, the United States contends that certain courts have abstained from

determining the amount of a nondischargeable debt where no bankruptcy purpose is served

by such litigation. This is especially so, the United States argues, where there will be no

surplus funds available for distribution to a chapter 7 debtor. Otherwise, a debtor would be

able to engage in forum shopping simply because he or she prefers to litigate tax disputes in

the Bankruptcy Court rather than in the Tax Court, the United States District Court, or the

Court of Federal Claims, which the United States contends, also have jurisdiction to hear

and determine tax disputes.

       g. The United States’ Third Stay Relief Motion and Supplemental Briefs

       While the Claims Objection and the Motion to Dismiss Claims Objection were

pending, the United States, acting on behalf of the IRS, filed the Third Stay Relief Motion

[dkt. no. 253] again seeking relief from stay, for cause, to permit the 150-day Period to run

regardless of whether debtor wishes to avail himself of the Tax Court’s jurisdiction and

whether this Court exercises jurisdiction over debtor’s objection to the allowance of the IRS’

proof of claim. Although the United States requested the very same stay relief in its Motion

to Dismiss Claims Objection, it nevertheless filed the Third Stay Relief Motion in the event

this Court required that a request for stay relief be made by separate motion. In response,

debtor filed a letter with the Court [dkt. no. 254] objecting to the Third Stay Relief Motion as

an improper fourth attempt by the United States to seek stay relief, and demanded that the

                                              13
     Case 8-07-72816-las      Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




United States withdraw the Third Stay Relief Motion or debtor would seek the imposition of

sanctions. In his letter, debtor also reiterated the arguments raised in his opposition to the

Motion to Dismiss Claims Objection. Meanwhile, the trustee filed a statement [dkt. no. 255]

indicating that he does not oppose the stay relief requested by the United States.

       After hearing the arguments of counsel, the Court determined that a further hearing

on the Motion to Dismiss Claims Objection and the Third Stay Relief Motion was necessary

to consider whether (1) debtor has standing to object to the IRS’ proof of claim and (2) the

Court should abstain from hearing and determining the tax dispute, and lift the automatic

stay for the limited purpose of permitting debtor to petition the Tax Court, i.e., allowing the

150-day Period to commence. The Court also directed the parties to file supplemental papers

on issues raised at the hearing.

       In its supplemental brief [dkt. no. 274], the United States reiterated many of the same

arguments it previously raised in its reply to debtor’s opposition to the Motion to Dismiss

Claims Objection, including the abstention argument. In his supplemental brief [dkt.no. 284],

debtor likewise repeated arguments he previously raised in his opposition to the Motion to

Dismiss Claims Objection and in his opposition to the Third Stay Relief Motion regarding,

among other things, the finality of both the Stay Relief Stipulation and the Conditional

Order, the jurisdiction of this Court to hear and determine the tax dispute, debtor’s standing,

and why this Court should not abstain.

       Following submission of the supplemental papers, the Court held a hearing to

consider the parties’ arguments on standing, abstention and the United States’ motion to lift

the stay. At that hearing, the United States advised that an appeal was pending before the

Court of Appeals for the Second Circuit in In re Drake, Case No. 15-0013, in which the United

States took the position that the nondischargeability of a tax debt does not give a chapter 7

individual debtor standing to challenge the IRS’ proof of claim. The Court provided debtor an

                                              14
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




opportunity to review the papers submitted in the Drake appeal and asked the parties to

submit additional papers on the issue.

       The United States submitted its post-hearing brief [dkt. no. 293] which in the main

argues that a debtor’s interest in reducing nondischargeable liabilities is insufficient to confer

standing on a debtor to object to claims in his or her bankruptcy case. As to debtor’s argument

that standing is conferred by reason of an anticipated surplus of funds in the estate after

payment in full of all creditor claims, the United States contends that resolution of the

trustee’s objections to various claims may take a substantial amount of time, and therefore,

this Court should abstain and lift the stay to allow debtor to petition the Tax Court if he

wants to challenge the IRS’ proof of claim. If debtor is not going to petition the Tax Court,

the United States argues that it is highly prejudicial to continue to stay the running of the

150-day Period. The United States also contends that the burden of proof on the issue of

whether the claimed deductions were properly taken by debtor rests with debtor regardless

of which court determines the tax dispute. In other words, the United States contends it is

the responsibility of debtor as taxpayer to establish that the deductions taken on his and

Malka’s joint tax returns were proper. Additionally, the United States notes that the cost of

filing a petition with the Tax Court is not substantial and therefore, it is not costlier for the

debtor to pursue the tax dispute in Tax Court rather than before this Court.

       Debtor filed supplemental papers [dkt. no. 306] where he yet again argues that he has

standing to object to the IRS proof of claim because the claim is based on a nondischargeable

debt. Debtor further argues that the facts and circumstances of this case do not warrant

abstention. Additional supplemental papers were thereafter filed by the parties [dkt. nos.

308, 312, 320, 323, 325, 326, 327, 328, 329, 331, 332]. Further, as noted above, both debtor’s

counsel and counsel for debtor’s former law partner and his former law firm continue to file



                                               15
     Case 8-07-72816-las        Doc 344    Filed 06/05/19    Entered 06/05/19 09:48:03




letters with this Court as to the status of the state court accounting action, the most recent

of which was filed by debtor on December 5, 2018 [dkt. no. 342].

       h. The Debtor’s Health

       In addition to filing additional pleadings on the various issues raised by the parties,

debtor’s counsel submitted a letter advising the Court that debtor had unfortunately suffered

a stroke [dkt. no. 316]. Debtor’s counsel contends that it is prepared to proceed with debtor’s

objection to the IRS’ proof of claim before this Court, but not before the Tax Court. Counsel

maintains that if the Court were to abstain, then debtor would be forced to petition the Tax

Court. Debtor’s counsel alleges that debtor cannot afford to hire counsel to represent him in

Tax Court, and debtor’s stroke adversely affects his ability to represent himself. In sum, given

the choice of forum in which to litigate the tax dispute, debtor makes clear that it is in this

Court where he wishes to proceed and the running of the 150-day Period would appear to be

of little relevance to the debtor.

                                          Discussion

       The pending motions present the Court with four primary questions: (i) whether the

Stay Relief Stipulation, which resolved the First Stay Relief Motion regarding continued

prosecution of the Malka Tax Proceeding, and the Conditional Order, which resolved the

Second Stay Relief Motion, conferred exclusive jurisdiction on this Court to determine the

outstanding tax dispute, (ii) whether debtor has standing to object to claims filed in his

bankruptcy case, (iii) whether this Court should abstain from hearing the tax dispute in favor

of the Tax Court, and (iv) whether the automatic stay should be modified for the limited

purpose of commencing the 150-day Period regardless of whether this Court decides to

abstain. The Court resolves each question below.




                                              16
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




       a. The Stay Relief Stipulation and Conditional Order

       Debtor argues that the United States is precluded from seeking stay relief to permit

the 150-day Period to run because both the Stay Relief Stipulation and the Conditional Order

mandate that debtor’s income tax liability be determined by this Court. In support of this

argument, debtor points to the following retention of jurisdiction language in the Stay Relief

Stipulation: “[t]he Bankruptcy Court shall retain exclusive jurisdiction over the terms,

conditions, interpretations, implementations, and any and all disputes which may arise

between the parties.” This language, debtor argues, is a concession by the United States that

the tax dispute must be heard by this Court. The United States has a different view of this

language and its import. The United States argues that the language in question is nothing

more than the parties’ agreement that the Court retains exclusive jurisdiction to interpret

and enforce the stipulation. The United States makes clear that the subject language is not

a concession by it to the exclusive jurisdiction of this Court nor can it be read or interpreted

as conferring exclusive jurisdiction on this Court to hear and determine the tax dispute. The

Court agrees with the United States on this point. By statute, the Court does not have

exclusive jurisdiction over the tax dispute; and the parties by agreement cannot confer

exclusive jurisdiction on this Court.

       In brief, the allocation of judicial power over bankruptcy matters is governed by (i) 28

U.S.C. § 151, which provides that the bankruptcy court is a “unit” of the district court, (ii) 28

U.S.C. § 1334(a), which provides that, except as set forth in 28 U.S.C. § 1334(b), district courts

shall have original and exclusive jurisdiction over all “cases” under title 11, i.e., the

Bankruptcy Code, (iii) 28 U.S.C. § 1334(b), which provides that district courts have original

but not exclusive jurisdiction over all civil proceedings “arising under title 11, or arising in

or related to cases under title 11” and (iv) 28 U.S.C. § 157(a), which provides that a district

court may refer bankruptcy matters, i.e., cases under title 11 and proceedings arising under

                                               17
      Case 8-07-72816-las           Doc 344       Filed 06/05/19        Entered 06/05/19 09:48:03




title 11 or arising in or related to a case under title 11, to the bankruptcy court. As noted

above, the Eastern District of New York has entered a general order of reference pursuant to

which all bankruptcy matters are referred to the bankruptcy court. By reason of these three

sections in title 28, i.e., § 151, § 1334, and § 157, the Bankruptcy Court is a court of limited

jurisdiction. See Celotex Corp. v Edwards, 514 U.S. 300, 307 (1995) (“The jurisdiction of the

bankruptcy courts, like that of other federal courts, is grounded in, and limited by statute.”).

        The debtor’s tax dispute with the IRS is a civil proceeding arising during the pendency

of this bankruptcy case. Accordingly, the jurisdiction of this Court over such proceeding is

derived from the district court and falls under 28 U.S.C. § 1334(b) which vests original but

not exclusive jurisdiction in the district court over all civil proceedings.9 As such, under 28

U.S.C. § 157(a) and the standing order of reference in this district, this Court does not have

exclusive jurisdiction over the outstanding tax dispute. Jurisdiction lies with the Tax Court

as well. See 26 U.S.C. § 7442. Debtor does not dispute that the Tax Court has the authority

to hear and determine whether debtor improperly claimed a theft loss deduction on his and

Malka’s joint tax return. Rather, he asserts that the parties by agreement conferred exclusive

jurisdiction on this Court. This, debtor says, is made clear from the retention of jurisdiction

language set forth in the Stay Relief Stipulation, to wit, “[t]he Bankruptcy Court shall retain

exclusive jurisdiction over the terms, conditions, interpretations, implementations, and any

and all disputes which may arise between the parties.” The Court disagrees.

        By the First Stay Relief Motion, the United States sought relief from the automatic

stay to allow the Tax Court to hear and determine the outstanding dispute over debtor’s and

Malka’s tax liability. The motion was prompted by the delay in the administration of debtor’s



9 Section 1334(a) and 1334(b) draw a distinction between a “case” which refers to the bankruptcy case in its
entirety (here a chapter 7 case), from a “proceeding” which refers to a dispute or controversy that arises during
the bankruptcy case. As noted, under § 1334(b), district courts have original but not exclusive jurisdiction over
the three types of civil proceedings specified.

                                                       18
     Case 8-07-72816-las       Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




bankruptcy case because of the accounting action pending in state court between debtor and

his former law partner and debtor’s reluctance to seek stay relief to petition the Tax Court

for resolution of the tax dispute. The United States did not seek stay relief simply to proceed

with the Malka Tax Proceeding. However, as noted above, the Stay Relief Stipulation which

resolved the First Stay Relief Motion merely referenced the case number of the Malka Tax

Proceeding. Hence, in the end, the Stay Relief Stipulation was a non-event because it did not

affect the Malka Tax Proceeding nor did it permit the 150-day Period to run vis-à-vis debtor.

That is what prompted the United States to file the Second Stay Relief Motion. In short, the

Stay Relief Stipulation did not resolve the parties’ disagreement over the choice of forum for

a determination of the tax dispute, nor did it confer exclusive jurisdiction on this Court to

determine the tax dispute.

       Additionally, debtor asserts that the choice of forum for resolution of the tax dispute

was determined by the Conditional Order which directed debtor to commence an adversary

proceeding or otherwise challenge the IRS’ proof of claim in this Court within 30 days of entry

of the Conditional Order. This, according to debtor, mandates that the tax dispute be heard

and determined by this Court and the United States may not, after the fact, challenge that

ruling. The debtor is wrong. The Conditional Order is not a concession by the United States

to having this Court hear and determine the tax dispute. That is made clear by the very

language of the Conditional Order which gives debtor a choice as to where to commence his

challenge to the alleged income tax liability. The Conditional Order was entered because the

bankruptcy case was at a standstill and the tax dispute needed to be resolved, either through

resolution by the parties or a trial in this Court or in the Tax Court. Debtor chose this Court.

That choice does not preclude the United States from asking that this Court abstain in favor

of the Tax Court, nor can it be inferred that entry of the Conditional Order constitutes a

ruling by this Court on abstention. At the time of its entry, no challenge to the IRS’ proof of

                                              19
     Case 8-07-72816-las         Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




claim was pending before this Court or the Tax Court. Simply stated, there was nothing to

abstain from at that time.

          As for the request by the United States that this Court modify the Conditional Order

to remove the directive that debtor commence an adversary proceeding or challenge the IRS’

proof of claim in this Court, that request is denied. No authority under Rule 60(b) of the

Federal Rules of Civil Procedure, made applicable to this contested matter by Bankruptcy

Rule 9024, is offered in support of this argument.

             b. Debtor’s Standing to Object to Proofs of Claim

          Under § 502(a), “[a] claim or interest, proof of which is filed under section 501 of this

title, is deemed allowed, unless a party in interest . . . objects.” 11 U.S.C. § 502(a). The United

States points to this statutory language and asserts that debtor is not a “party in interest”

because he does not have a pecuniary interest in the bankruptcy case. This, the United States

contends, demonstrates that debtor lacks the requisite constitutional or statutory standing

to object to claims. For the following reasons, the Court disagrees.

          First, the Second Circuit has held that “whether a Chapter 7 debtor may object to a

proof of claim is a question of statutory standing. … Nothing in § 502 refers to jurisdiction or

indicates that Congress intended the ‘party in interest’ limitation to be jurisdictional in

nature.” Drake v. United States, 622 Fed. Appx. 42, 42-43 (2d Cir. 2015) (assumes without

deciding that the debtor in the case had standing to object to the IRS’ proof of claim, but

found that evidence was sufficient to support the bankruptcy court’s allowance of the IRS

claim).

          Second, although the Bankruptcy Code does not define the term “party in interest” in

a chapter 7 case, the chapter 7 trustee is a party in interest and may object to proofs of claim.

The chapter 7 trustee is charged with administering the bankruptcy estate and the duties of

a trustee include examining proofs of claim and objecting to the allowance of any claim that

                                                 20
      Case 8-07-72816-las              Doc 344        Filed 06/05/19          Entered 06/05/19 09:48:03




is improper. 11 U.S.C. § 704(a)(5). See also In re Fiber Optek Interconnect Corp., No. 05-30045,

2010 Bankr. LEXIS 5007, at *6 (Bankr. S.D.N.Y. Jan. 15, 2010). In addition, “[a] party in

interest includes those persons with a personal stake or pecuniary interest in the outcome of

the controversy.” Normali v. O’Donnell (In re O’Donnell), Nos. 04-8054, 04-8056, 2005 Bankr.

LEXIS 862, at *14 (B.A.P. 6th Cir. May 19, 2005). In general, a chapter 7 debtor is not

considered a “party in interest” because he or she often lacks a pecuniary interest in property

of the bankruptcy estate. Fiber Optek Interconnect Corp., No. 05-30045, 2010 Bankr. LEXIS

5007, at *7; Greene v. Burke (In re Burke), No. 07-cv-01947-AP, 2008 U.S. Dist. LEXIS 75586,

at *10 (D. Colo. Sept. 29, 2008). However, courts have found a pecuniary interest where: (1)

the objection would result in a surplus to the debtor, In re Chaitan, 517 B.R. 419, 426 (Bankr.

E.D.N.Y. 2014) (citing In re 60 E. 80th St. Equities, Inc.¸ 218 F.3d 109, 115-16 (2d Cir. 2000)),

or (2) the challenged claim is nondischargeable, and a successful objection to the claim may

reduce a debtor’s personal liability on the alleged debt, In re O’Donnell, Nos. 04-8054, 04-

8056, 2005 Bankr. LEXIS 862, at *15.

         As to whether there will be any surplus to debtor, that remains to be seen. The trustee

has recovered $305,000 for distribution to the holders of allowed claims. Debtor’s former law

partner and his former law firm have asserted a claim well in excess of the funds currently

available for distribution by the trustee. The allowance of that claim hinges on the pending

state court accounting action between the parties.

         As to the nondischargeability ground, the Second Circuit has not yet decided whether

nondischargeability of debt would confer standing upon a debtor to object to proofs of claim.10


10 The Second Circuit decisions regarding whether a debtor is a “party in interest” have held that “[i]t is well-

established that a Chapter 7 debtor is a ‘party in interest’ and has standing to object to sale of the assets, or
otherwise participate in litigation surrounding the assets of the estate, only if there could be a surplus after all
creditors’ claims are paid.” In re 60 E. 80th St. Equities, Inc., 218 F.3d at 115. See also Licata v. Coan (In re Licata),
659 Fed. Appx. 704, 706 (2d Cir. 2016); Pascazi v. Fiber Consultants, Inc., 445 B.R. 124, 127 (S.D.N.Y. 2011). The
court in 60 E. 80th St. Equities, Inc. did not discuss the issue of standing in the context of nondischargeability of


                                                           21
      Case 8-07-72816-las           Doc 344       Filed 06/05/19       Entered 06/05/19 09:48:03




However, lower courts within the Second Circuit and in other jurisdictions have found that

a debtor has standing where a debt is nondischargeable and a reduction of such debt, or a

debt having higher priority in bankruptcy, would maximize the distribution of estate assets

and reduce a debtor’s personal liability on the nondischargeable debt. Drake v. United States,

No. 1:13-CV-1136 (LEK), 2014 WL 6883104, at *3 (N.D.N.Y. Dec. 4, 2014); In re Chaitan, 517

B.R. at 426; McGuirl v. White, 86 F.3d 1232 (D.C. Cir. 1996) (finding the debtors have

standing to challenge the trustee’s fee application where all the debts were nondischargeable

and reduction of the administrative expenses of the estate will necessarily reduce the amount

of nondischargeable claims the debtors would be liable for post-bankruptcy); In re Ellis, No.

10-16998-RLM-7A, 2014 WL 1725810, at *5 (Bankr. S.D. Ind. Apr. 30, 2014) (finding debtor

has standing to object to administrative expense claims where allowance of the claims as filed

would affect the distribution to the holder of a nondischargeable loan and the debtor’s post-

discharge liability on such loan); Willard v. O’Neil (In re Willard), 240 B.R. 664, 668 (Bankr.

D. Conn. 1999) (finding that a debtor holds a direct pecuniary interest and standing to object

to the allowance of a creditor’s claim where the judgment debt at issue may never be

discharged).

        Here, debtor would be personally liable for that portion of his tax liability for tax years

1999 and 2000 that is not satisfied by a distribution from the bankruptcy estate. Section

507(a)(8)(A)(iii) confers priority, unsecured status, on claims for taxes “not assessed before,

but assessable under applicable law or by agreement, after, the commencement of the case.”

11 U.S.C. § 507(a)(8)(A)(iii). Because the deficiency for tax years 1999 and 2000 was assessed

post-petition, the tax claim would be entitled to priority under § 507(a)(8), and the United




debt. The Second Circuit had the opportunity in Drake, 622 Fed. Appx. 42, to address whether nondischargeability
of a tax debt would also confer a debtor with pecuniary interest, but declined to rule on that issue.


                                                      22
         Case 8-07-72816-las           Doc 344       Filed 06/05/19       Entered 06/05/19 09:48:03




States would argue that the claim is nondischargeable under § 523(a)(1)(A).11 Because there

is no evidence that that the estate is administratively insolvent at this time, debtor has a

pecuniary interest as a successful objection to the IRS’ proof of claim will reduce his personal

liability for such taxes post-bankruptcy.

           The United States argues that a complaint filed by a debtor seeking to except a debt

from discharge under § 523(a) serves no bankruptcy purpose where the debt is indisputably

nondischargeable. According to the United States, a court need not hear a debtor’s claim that

an amount less than that asserted by the IRS is due and owing, or that no amount is due and

owing, where it is clear that the challenged debt is nondischargeable. This argument is

unavailing. Here, debtor is not seeking to except the tax debt from discharge under § 523(a)

nor has he disputed that any tax debt would be nondischargeable. Rather, he submits that

because the amount of such debt has not yet been finalized, the determination of liability and

amount owed to the IRS, if any, would directly affect whether general unsecured creditors

will receive any distribution from the bankruptcy estate, not just debtor’s post-bankruptcy

liability. If the tax debt owed exceeds the assets available for distribution, the general

unsecured creditors of this bankruptcy estate will receive nothing. Because a determination

of debtor’s tax liability will have a direct impact on funds available for distribution to

creditors, the Court finds that debtor has standing at this time to object to the IRS’ proof of

claim.

           c.   Whether this Court Should Abstain from Hearing the Tax Dispute

           Although this Court has jurisdiction, the United States asks the Court to abstain from

hearing the outstanding tax dispute in deference to the Tax Court. The United States’ request



11   Section 523(a)(1)(A) provides that a discharge under § 727 does not discharge an individual from any debt:
           (1) for a tax or a customs duty –
                     (A) of the kind and for the periods specified in section 507(a)(3) or 507(a)(8) of
                     this title, whether or not a claim for such tax was filed or allowed.

                                                         23
     Case 8-07-72816-las          Doc 344   Filed 06/05/19    Entered 06/05/19 09:48:03




is for permissive or discretionary abstention under 28 U.S.C. § 1334(c)(1). Section 1334(c)(1)

provides that “nothing in this section prevents a district court in the interest of justice, or in

the interest of comity with State courts or respect for State law, from abstaining from hearing

a particular proceeding arising under title 11 or arising in or related to a case under title 11.”

28 U.S.C. § 1334(c)(1). Bankruptcy courts have broad discretion in determining whether

abstention is appropriate. Cody, Inc. v. County of Orange (In re Cody, Inc.), 281 B.R. 182, 190

(S.D.N.Y. 2002).

       Permissive or discretionary abstention under 28 U.S.C. § 1334(c)(1) “demonstrate[s]

the intent of Congress that concerns of comity and judicial convenience should be met, not be

rigid limitations on the jurisdiction of federal courts, but by the discretionary exercise of

abstention when appropriate in a particular case.” In re Cody, Inc., 281 B.R. at 190 (quoting

Zack v. United States, 224 B.R. 601, 606 (E.D. Mich. 1998)). See also Luan Inv. S.E. v.

Franklin 145 Corp. (In re Petrie Retail, Inc.)¸ 304 F.3d 223, 232 (2d Cir. 2002); The

Chamberlain Group, Inc. v. Lear Corp. (In re Lear Corp.), Adv. No. 09-01441 (ALG), 2009 WL

3191369, at *3 (Bankr. S.D.N.Y. Sept. 24, 2009) (stating that courts have “wide discretion”

in deciding whether to abstain). Although 28 U.S.C. § 1334(c)(1) references state law, it “has

been widely applied by bankruptcy courts to abstain from hearing tax disputes between

debtors and state and/or federal taxing authorities.” Cody, Inc., 281 B.R. at 191. See also In

re Motors Liquidation Co., 457 B.R. 276, 288 (Bankr. S.D.N.Y. 2011).

       In determining whether to abstain under 28 U.S.C. § 1334(c)(1), bankruptcy courts

consider the following factors:

                      (1)     the effect, or lack thereof, of abstention on the
                              estate if a Court recommends abstention;
                      (2)     the extent to which [non-bankruptcy] law issues
                              predominate over bankruptcy issues;
                      (3)     the difficulty or unsettled nature of the applicable
                              [non-bankruptcy] law;


                                               24
     Case 8-07-72816-las        Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




                      (4)     the presence of a related proceeding commenced
                              in state court or other non-bankruptcy court;
                      (5)     the jurisdictional basis, if any, other than 28
                              U.S.C. § 1334;
                      (6)     the degree of relatedness or remoteness of the
                              proceeding to the main bankruptcy case;
                      (7)     the substance rather than the form of an asserted
                              “core” proceeding;
                      (8)     the feasibility of severing [non-bankruptcy] law
                              claims from core bankruptcy matters to allow
                              judgment to be entered in [non-bankruptcy] court
                              with enforcement left to the bankruptcy court;
                      (9)     the burden on [the bankruptcy court’s] docket;
                      (10)    the likelihood that the commencement of the
                              proceeding in a bankruptcy court involves forum
                              shopping by one of the parties;
                      (11)    the existence of a right to a jury trial; and
                      (12)    the presence in the proceeding of non-debtor
                              parties.

Motors Liquidation Co., 457 B.R. at 289 (quoting In re Portrait Corp. of America, Inc.), 406

B.R. 637, 641-42 (Bankr. S.D.N.Y. 2009)); Cody, Inc., 281 B.R. at 190-91; In re Gordon, No.

09-16230 (AJG), 2011 WL 3878356, at *3 (Bankr. S.D.N.Y. Aug. 30, 2011) (considering

similar factors to find that permissive abstention under 28 U.S.C. § 1334(c)(1) in favor of the

Tax Court was appropriate); Liani v. Baker (In re Baker), 374 B.R. 498, 505 (Bankr. E.D.N.Y.

2007) (finding permissive abstention under 28 U.S.C. § 1334(c)(1) to be unwarranted where,

inter alia, no state court case has been commenced and state law issues did not predominate

over bankruptcy issues).

       Additionally, the issue of whether the Court exercises its jurisdiction to determine the

debtor’s tax liability implicates § 505(a). Debtor’s objection to the IRS claim is analogous to

commencement of a proceeding before this Court under § 505(a) to determine the amount or

legality of a debtor’s tax liability. Section 505(a)(1) provides, in pertinent part, that:

               the court may determine the amount or legality of any tax, any
               fine or penalty relating to a tax, or any addition to tax, whether
               or not previously assessed, whether or not paid, and whether or
               not contested before and adjudicated by a judicial or
               administrative tribunal of competent jurisdiction.

                                                25
     Case 8-07-72816-las      Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




11 U.S.C. § 505(a)(1) (emphasis added). As with 28 U.S.C. § 1334(c)(1), a bankruptcy court’s

decision to determine a debtor’s tax liability under § 505(a)(1) is discretionary. New Haven

Projects Ltd. Liab. Co. v. City of New Haven (In re New Haven Projects Ltd. Liab. Co.), 225

F.3d 283, 287-88 (2d Cir. 2000) (observing that the use of the word “may” denotes a grant of

authority that is permissive while use of the word “shall” denotes mandatory requirements);

In re 499 W. Warren St. Assocs., Ltd. P’ship, 143 B.R. 326, 329 (Bankr. N.D.N.Y. 1992); In re

Galvano, 116 B.R. 367, 372 (Bankr. E.D.N.Y. 1990). The court’s discretion under § 505(a) is

exercised on a case by case basis. In re Hunt, 95 B.R. 442, 445 (Bankr. N.D. Tex. 1989). In

deciding whether to exercise its discretion to determine the amount or legality of a tax under

§ 505(a), bankruptcy courts consider several factors, including:

              (1)    the complexity of the tax issue;
              (2)    the need to administer the bankruptcy case in an
                     expeditious fashion;
              (3)    the burden on the bankruptcy court’s docket;
              (4)    the length of time necessary to conduct the hearing and
                     to render a decision thereafter;
              (5)    the asset and liability structure of the debtor; and
              (6)    the potential prejudice to the debtor, the taxing
                     authority, and creditors.

New Haven Projects Ltd. Liab. Co., 225 F.3d at 289; 499 W. Warren St. Assocs., Ltd. P’ship,

143 B.R. at 329.

       Generally, bankruptcy courts decline to exercise jurisdiction to determine a debtor’s

tax liability under § 505 where the tax litigation would further no bankruptcy purpose. New

Haven Projects Ltd. Liab. Co., 225 F.3d at 290 (declining § 505 determination where amount

of unsecured debt was de minimis and review would only benefit debtor, its affiliates, and

insiders); Gordon, No. 09-16230 (AJG), 2011 WL 3878356, at *6. As such, the rationale for

determining the amount or legality of a tax under § 505 is whether creditors of the estate will

benefit. For example, a § 505(a) determination protects creditors from the dissipation of a


                                              26
      Case 8-07-72816-las            Doc 344       Filed 06/05/19        Entered 06/05/19 09:48:03




bankruptcy estate’s assets if the bankruptcy estate was bound by a tax judgment which the

debtor failed to contest prior to bankruptcy.12 New Haven Projects Ltd. Liab. Co., 225 F.3d at

287; Galvano, 116 B.R. at 372. This, however, is not an issue here because debtor did not

petition the Tax Court prior to commencement of his bankruptcy case and, consequently, no

tax judgment was entered against debtor prepetition.

        In its motion, the United States makes a compelling argument for abstention under

28 U.S.C. § 1334(c)(1) or for this Court to decline to determine the amount or legality of the

tax debt under § 505(a) by calling attention to the following: (a) the tax dispute centers upon

whether debtor’s theft loss deduction was appropriate — a matter, the United States notes,

is an issue of pure tax law and requires a determination as to (i) whether the applicable

statute of limitations for deducting losses of a pass-through entity is outcome-determinative,

(ii) whether other legitimate expenses claimed by debtor were misunderstood or ignored by

the IRS, (iii) whether a theft occurred, and (iv) assuming that a theft occurred, whether the

theft loss can be deducted by debtor, and the circumstances where such deduction would be

proper; (b) the Tax Court exists as a specialized tribunal created to specifically handle such

disputes; (c) Malka’s Tax Proceeding is pending before the Tax Court as a related proceeding

in which the Tax Court must make a similar determination as to debtor and Malka’s tax

liability before deciding on Malka’s innocent spouse defense; (d) because of the Malka Tax

Proceeding, the Tax Court has been ready for several years to preside over the tax dispute;

and (e) Malka is a non-debtor party to the tax dispute, and the Court does not have




12 Section 505, however, does not permit a court to determine the amount or legality of a tax, fine, penalty, or

addition to tax if such amount or legality was contested before and adjudicated by a judicial or administrative
tribunal of competent jurisdiction before the commencement of the bankruptcy case. 11 U.S.C. § 505(a)(2)(A). See
also Galvano, 116 B.R. at 374 (affirming bankruptcy court’s ruling that the first tax assessment had been
“contested and adjudicated” before a tribunal of competent jurisdiction and § 505(a) precluded further
determination by the bankruptcy court). As there has been no prior determination of debtor’s tax liabilities by the
Tax Court, this exception does not apply here.


                                                        27
     Case 8-07-72816-las      Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




jurisdiction to hear and determine the amount or legality of Malka’s alleged tax liability and

the merits of her innocent spouse defense.

       While the argument advanced by the United States weighs in favor of abstention, the

principles of permissive abstention are traditionally considered when there is a proceeding

pending in another forum. Debtor points out that is not the case here. There is no parallel

proceeding in Tax Court to determine debtor’s tax liability, if any. Although the Malka Tax

Proceeding is pending in the Tax Court, albeit held in abeyance, a proceeding to determine

debtor’s tax liability is not currently before the Tax Court. Debtor deliberately chose not to

seek stay relief to petition the Tax Court for a determination of his purported tax liability,

and he intervened in the Malka Tax Proceeding solely to assert the automatic stay relative

to any claims against him regarding Malka’s claim for innocent spouse relief. Moving to

intervene in the Malka Tax Proceeding is not the same as petitioning the Tax Court for a

determination of debtor’s tax liability. If the United States thought otherwise, it would not

have sought relief from the automatic stay to allow the running of the 150-day Period.

       Although tax law, and not bankruptcy law, would hold sway in any proceeding to

determine the amount or legality of debtor’s tax liability, the end result would have a direct

and significant impact on the distribution to creditors holding general unsecured claims in

this bankruptcy case because of the priority in payment accorded the IRS on its tax claim.

See 11 U.S.C. § 726(a). Hence, resolution of the tax dispute is integral to the administration

by the trustee of debtor’s bankruptcy case. Unless debtor has a change of heart, or strategy,

and elects to file a petition with the Tax Court for a redetermination of the IRS assessment,

this Court is the only available forum at this time in which the tax dispute can be determined.

       While the Court, based on the record placed before it, believes that the tax dispute is

best resolved in Tax Court, the request by the United States for abstention is premature and

is hereby denied without prejudice as there is currently no alternative forum where debtor’s

                                              28
     Case 8-07-72816-las       Doc 344     Filed 06/05/19    Entered 06/05/19 09:48:03




tax dispute may be heard. This decision should not be interpreted as the Court’s lending any

credence to the strategy employed by debtor in avoiding resolution of the outstanding tax

dispute.

       d. The United States’ Request to Lift the Stay

       Lastly, the United States contends that if the Court does not defer to the Tax Court,

the automatic stay imposed under § 362(a)(8) should be lifted to permit the running of the

150-day Period. The United States argues that no purpose is served by continuing to toll the

150-day Period because debtor has made it clear that the tax dispute should be decided by

this Court. In response, debtor contends that (i) the United States has raised this issue four

times, and (ii) the Conditional Order, which resolved the Second Stay Relief Motion and

directed debtor to decide whether to challenge the IRS’ proof of claim in this Court, is a final

order that the United States did not appeal nor timely move to reconsider. For these reasons,

debtor asserts, the United States is precluded from seeking relief from stay in order to start

the clock on the 150-day Period. The Court disagrees. The Conditional Order provided for the

lifting of the automatic stay if debtor failed to challenge the IRS claim within 30 days of the

entry of the Conditional Order. It did not bar the United States from later seeking relief from

stay, which the United States did in the Motion to Dismiss Claims Objection and the Third

Stay Relief Motion.

       Additionally, debtor argues that lifting the stay to allow the 150-day Period to run

compels debtor to petition the Tax Court. This argument is likewise unavailing. First, debtor

has repeatedly stated that he has no intention of filing a petition with the Tax Court, alleging

both health and financial reasons. The purpose of the 150-day Period is to provide a debtor

sufficient time and opportunity to petition the Tax Court, despite an intervening bankruptcy

filing. Outside of bankruptcy, if a debtor chose not to proceed before the Tax Court, he or she

could not file a petition with the Tax Court after the deadline has passed. Second, if a debtor

                                              29
      Case 8-07-72816-las             Doc 344        Filed 06/05/19         Entered 06/05/19 09:48:03




decides to proceed in bankruptcy court, a determination of tax liability by the bankruptcy

court is final and issue preclusion would prevent a subsequent review by the Tax Court.

                  The general principle of res judicata provides that once a court
                  of competent jurisdiction has entered a final judgment on the
                  merits of a cause of action, the parties to the suit AND THEIR
                  PRIVIES are bound as to each matter that sustained or defeated
                  the claim, and as to any other admissible matter that could have
                  been offered for that purpose. Comm’r of Internal Revenue v.
                  Sunnen, 333 U.S. 591, 597 (1948).

McQuade v. Comm’r of Internal Revenue, 84 T.C. 137, 141 (Tax Ct. 1985) (emphasis in

original). The Tax Court has previously held that “Congress intended that once a bankruptcy

court allowed a deficiency for which claim was filed and that court’s action became final, the

amount and validity of the deficiency was not thereafter to be the subject of a consideration

by the Tax Court.” McQuade, 84 T.C. at 145 (quoting Comas, Inc. v. Comm’r of Internal

Revenue, 23 T.C. 8, 12 (Tax Ct. 1954)). See also Freytag v. Comm’r of Internal Revenue, 110

T.C. 35, 46 (Tax Ct. 1998) (holding that while the Tax Court retained jurisdiction over a tax

dispute arising from a petition filed in Tax Court prior to the taxpayers’ bankruptcy filing,

the Tax Court was bound by the principle of res judicata with respect to the Bankruptcy

Court’s determination of all the factual and legal issues in dispute in the bankruptcy case).13

Thus, if this Court, as debtor’s selected forum, were to rule against him on his claims

objection, he could not then file a petition with the Tax Court in the hope of getting a better

result. Rather, debtor’s recourse on an adverse ruling is an appeal to the District Court.

         In short, debtor has not expressed any credible reason as to why the toll on the 150-

day Period should continue or how he is prejudiced by the stay being lifted. Given debtor’s


13 While the case before the Court is a chapter 7 case, the Court notes that the doctrine of res judicata would not

apply to a consent order or settlement resolving a debtor’s objection to a proof of claim filed by the IRS in a chapter
11 case for purposes of determining the amount to be allowed in a plan of reorganization where the consent order
was not a final determination by the bankruptcy court pursuant to § 505(a) on the merits of a debtor’s entire
federal tax debt for any given year, and collateral estoppel also would not apply where the issue of a debtor’s total
federal tax liability was never actually litigated. Breland v. Comm’r of Internal Revenue, 152 T.C. No. 9, 2019 WL
1409668, at *10 (Tax Ct. Mar. 28, 2019).

                                                          30
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




unrelenting position that the outstanding tax dispute must be heard and determined by this

Court, no purpose is served by preserving the 150-day Period. Why should debtor, after

making clear his choice of forum, now have an option to decide at some point prior to final

determination of tax liability by this Court, to take a chance in Tax Court. A taxpayer outside

of bankruptcy cannot forum shop after the statute of limitations has run and a debtor in

bankruptcy should not be able to stay the running of a limitations period to ensure access to

an alternative forum if litigation in the chosen forum is not proceeding in his or her favor.

The only consequence of lifting of the stay is to put a time limit on debtor’s ability to change

his strategy regarding in which forum he wishes to litigate the tax dispute. To preserve the

150-day Period under the circumstances present in this bankruptcy case invites a potential

for abuse and a waste of judicial resources. It is time for the tax dispute to be resolved, it has

been delayed long enough. As debtor noted, his health has declined and he is on in years. He

has spent more than a decade in bankruptcy, all the while litigating an accounting action

with his former law partner in state court, and more than 15 years have passed since events

relevant to tax years 1999 and 2000 occurred. Accordingly, based on the record placed before

the Court, the automatic stay imposed under § 362(a)(8) is lifted to allow the running of the

150-day Period.

       e. The Burden of Proof in the Tax Litigation

       Although the burden of proof need not be addressed until the Court hears the merits

of the disputed tax liability, the Court believes it is prudent to discuss the burden of proof at

this time as debtor considers his options. One of debtor’s principal reasons for insisting that

this Court hear and determine the outstanding tax dispute is his unwavering belief that he

will successfully rebut the prima facie validity of the IRS’ proof of claim and the burden then

shifts to the United States to prove debtor’s tax liability. To support his argument, debtor

relies on the burden shifting framework applied to claims objections. See In re St. Johnsbury

                                               31
      Case 8-07-72816-las            Doc 344       Filed 06/05/19       Entered 06/05/19 09:48:03




Trucking Co., Inc., 206 B.R. 318, 323 (Bankr. S.D.N.Y. 1997), aff’d., 221 B.R. 692 (S.D.N.Y.

1998), aff’d., 173 F.3d 846 (2d Cir. 1999). Debtor claims that while in Tax Court the burden

is on the taxpayer to prove that deductions taken on his or her tax return were proper, the

opposite holds true in bankruptcy court. The burden, he says, rests with the IRS. Debtor is

incorrect. As discussed below, a bankruptcy filing does not alter the applicable burden of

proof with respect to the tax claim.

        In a proceeding before the Tax Court, the burden of proof is on the taxpayer. Tax Court

Rule 142(a)(1).14 “The Commissioner’s deficiency determinations are presumed correct and

the taxpayer bears the burden of proving otherwise.” Alioto v. Comm’r of Internal Revenue.,

699 F.3d 948, 952 (6th Cir. 2012) (quoting Ekman v. Comm’r of Internal Revenue, 184 F.3d

522, 524 (6th Cir. 1999)); Jeppsen v. Comm’r of Internal Revenue, 128 F.3d 1410, 1418 (10th

Cir. 1997); Krahmer v. United States, 810 F.2d 1145, 1147 (Fed. Cir. 1987). See also Lombard

Bros., Inc. v. U.S., 893 F.2d 520, 523 (2d Cir. 1990) (holding that the taxpayer has the burden

of proof of establishing by clear and convincing evidence that the loss was caused by larceny

or some similar criminal acts).

        The taxpayer’s bankruptcy filing does not change the burden of proof imposed by

substantive law with respect to allowance of a tax claim. Raleigh v. Ill. Dept. of Revenue, 530

U.S. 15 (2000). The Supreme Court in Raleigh held that “[b]ankruptcy courts are not

authorized in the name of equity to make wholesale substitution of underlying law controlling

the validity of creditors’ entitlements, but are limited to what the Bankruptcy Code provides.”

Id., at 24-25. Finding the Bankruptcy Code silent on the issue of whether the burden of proof

shifts to the government and concluding that the burden of proof in bankruptcy should be no




14 Tax Court Rule 142(a)(1) provides that “[t]he burden of proof shall be upon the petitioner, except as otherwise

provided by statute or determined by the Court; and except that, in respect of any new matter, increases in
deficiency, and affirmative defenses, pleaded in the answer, it shall be upon the respondent.”

                                                       32
     Case 8-07-72816-las        Doc 344    Filed 06/05/19     Entered 06/05/19 09:48:03




different than the applicable burden of proof outside of bankruptcy, the Supreme Court held

that underlying substantive law controlled.

               Given its importance to the outcome of cases, we have long held
               the burden of proof to be a “substantive” aspect of a claim. That
               is, the burden of proof is an essential element of the claim itself;
               one who asserts a claim is entitled to the burden of proof that
               normally comes with it.

               Tax law is no candidate for exception from this general rule, for
               the very fact that the burden of proof has often been placed on
               the taxpayer indicates how critical the burden rule is, and
               reflects several compelling rationales: the vital interest of the
               government in acquiring its lifeblood, revenue; the taxpayer’s
               readier access to the relevant information; and the importance
               of encouraging voluntary compliance by giving taxpayers
               incentives to self-report and to keep adequate records in case of
               dispute.

Id., at 21 (internal citations omitted).

       Although the Supreme Court’s decision in Raleigh dealt with an Illinois tax claim, “its

reasoning can readily be extended to provide that the ultimate burden of proof always rests

on the party who would bear it outside of bankruptcy.” 9-3001 Collier on Bankruptcy P

3001.09[2] (16th ed. 2019) (citing In re Vancleef, 479 B.R. 809, 821 (Bankr. N.D. Ind. 2012)

(noting that a “claimant is held to the same standard of proof as if the claimant were

establishing its claim in a non-bankruptcy forum”), rev’d and remanded on other grounds,

Yoon v. Vancleef, 498 B.R. 864 (N.D. Ind. 2013)). In applying Raleigh to a federal tax claim,

the Second Circuit held:

               [f]ederal tax assessments are presumed to be correct and prima
               facie evidence of liability. See Welch v. Helvering, 290 U.S. 111,
               115, 54 S. Ct. 8, 78 L. Ed. 212 (1933); United States v. McCombs,
               30 F.3d 310, 318 (2d Cir. 1994). The taxpayer bears the burden
               to prove that the assessment was incorrect. McCombs, 30 F.3d
               at 318. This burden applies within bankruptcy proceedings.

Internal Revenue Service v. Worldcom, Inc. (In re Worldcom, Inc.), 723 F.3d 346, 352 (2d Cir.

2013) (citing Raleigh, 530 U.S. at 26). Therefore, in resolving the outstanding tax dispute,


                                               33
     Case 8-07-72816-las       Doc 344     Filed 06/05/19     Entered 06/05/19 09:48:03




the burden of proof lies with debtor, to wit, it is debtor’s responsibility to establish that the

IRS assessment was incorrect and that deductions on his tax returns were properly taken.

                                          Conclusion

       For the foregoing reasons, the United States’ motion to dismiss debtor’s objection to

the IRS’ proof of claim is denied in part and granted in part. The motion is (i) denied to the

extent it seeks to remove the directive in the Conditional Order that debtor must commence

an adversary proceeding or otherwise challenge the IRS’ proof of claim in this Court by a date

certain, (ii) denied as premature to the extent is seeks to have this Court abstain from hearing

the tax dispute in deference to the Tax Court, and (iii) granted to the extent of lifting the

automatic stay to permit the 150-day Period pursuant to IRC § 6213(f)(1) to run. Because the

Court has granted that portion of the United States’ motion for relief from the automatic stay

so as to start the running of the clock on the 150-day Period, the United States’ separate

motion for relief from the automatic stay so as commence the running of the 150-day Period

is denied as moot.

       The Court will issue a separate order directing the parties to appear at a status

conference to discuss the next steps toward resolution of debtor’s alleged tax liability.

       So Ordered.




                                                             ____________________________
 Dated: June 5, 2019                                                Louis A. Scarcella
        Central Islip, New York                              United States Bankruptcy Judge

                                               34
